                         2:19-mj-07196-EIL # 1                Page 1 of 20
                                                                                                                                     E-FILED
  AO 106 (Rev . 04/ 10) Application for a Search Warrant                                     Thursday, 19 September, 2019 04:54:13 PM
                                                                                                           Clerk, U.S. District Court, ILCD
                                          UNITED STATES DISTRICT COURT
                                                                        for the
                                                                                                                          t::11...E:0
                                                             Central District of Illinois                                  S£p I 9 2019

                                                                                                         7,q i ~
               ln the Matter of the Search of                             )
           (Briefly describe the property to be searched                  )
            or identify the person by name and address)                   )           Case No. 19-MJ-- - -~
   Apple iPhone currently in FBI evidence storage under                   )
               evidence number E646123                                    )
                                                                          )

                                                APPLICATION FOR A SEARCH WARRANT
         l , a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):

   See Attachment A.

 located in the               Central              District of - - - - -Illinois , there is now concealed (identify the
                     -    -------                                       -------
 person or describe the property to be seized):

  See Attachment B.

           The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                  r!if evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                             Offense Description
        21 USC Sect. 846                            Conspiracy to possess with the intent to distribute controlled substance.

                                                    See attached affidavit for additional "target offenses."
          The application is based on these facts:

        See the affidavit of FBI TFO Chad Ramey, which is attached hereto and specifically incorporated herein .

          ~    Continued on the attached sheet.
          0 Delayed notice of
                                                                   on Th
               under 18 U.S.C. § 3103a, the basis ofwhich is set f o   r
                                                                                         s/Chad Ramey
                                                                                                                  A
                                                 days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested



                                                                                  ~              Appli nt 's signature

                                                                                               FBI TFO Chad Ramey
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.
                                                                              s/Eric I Long


Date:           09/19/2019
                                                                                        ~""
City and state: Urbana, Illinois                                                      Hon. Eric I. Long, U.S . Magistrate Judge
                                                                                                Printed name and title
             2:19-mj-07196-EIL # 1    Page 2 of 20




                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR SEARCH WARRANTS

        I, Chad Ramey, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

        1.       I have been a police officer for the Decatur Police Department, Decatur,

 Illinois for twenty-four (24) years. For the past twenty (20) years, I have been assigned to

 the Decatur Police Department Street Crimes Unit. I am also assigned as a Task Force

 Officer with the Federal Bureau of Investigation, assigned to the Eastern Illinois Violent

 Criminal Enterprise and Drug Trafficking Organization Task Force. I am assigned to

 investigate complex criminal enterprises, including Drug Trafficking Organizations

 (DTO). I have participated in narcotics investigations involving the manufacture,

transportation, and distribution of controlled substances. These investigations have

resulted in the seizure of controlled substances and proceeds from the sale of controlled

substances, as well as arrests and convictions of drug traffickers. I am familiar with, and

have utilized, normal methods of investigation, including, but not limited to physical and

electronic surveillance, questioning of witnesses, the use of search and arrest warrants,

the use of informants, the use of pen registers, analysis of telephone records, and the

utilization of undercover agents.

       2.       I make this affidavit in support of an application for search warrants under

Federal Rule of Criminal Procedure 41. The facts in this affidavit come from my personal

observations, my training and experience, and information obtained from other law

enforcement agents and witnesses. This affidavit is intended to show merely that there is
             2:19-mj-07196-EIL # 1    Page 3 of 20




 sufficient probable cause for the requested warrants and does not set forth all of my

 knowledge about this matter.

             PROPERTY TO BE SEARCHED & REQUESTED AUTHORIZATION

        3.       The property to be searched is a cellular phone recovered during the July

 11, 2019, execution of the arrest warrant for GABRIELLE JOHNSON authorized by U.S.

 District Courts for the Central District of Illinois. The cellular phone is further described

 as follows : Apple iPhone currently in FBI evidence storage under evidence number

 E646123 (hereinafter, the "Device").

       4.        Requested Action: I make this affidavit in support of an application for a

search warrant authorizing the search of the property identified above and as set forth in

and for the seizure of the items specified in Attachment B, which items constitute

instrumentalities, fruits, and evidence of violations of Title 21, United States Code,

Section 841(a)(l) (Possession with Intent to Distribute and Distribution of a Controlled

Substance); Title 21, United States Code, Section 843(b) (Unlawful Use of a

Communication Facility); Title 21, United States Code, Section 846 (Conspiracy to Possess

with Intent to Distribute and Distribution of a Controlled Substance); Title 21, United

States Code, Section 848 (Engaging in a Continuing Criminal Enterprise); Title 18, United

States Code, Section 1952 (Interstate and Foreign Travel or Transportation in Aid of

Racketeering Enterprises); and Title 18, United States Code, Section 1956 (Money

Laundering) (hereinafter referred to as "target offenses"). There is also probable cause to

believe that information and items described in Attachment B will constitute evidence of


                                             2
            2:19-mj-07196-EIL # 1     Page 4 of 20




this criminal violation and will lead to the identification of additional individuals who

are engaged in the commission of this offense.

       5.       The applied-for warrant would authorize the forensic examination of the

Device for the purpose of identifying electronically stored data particularly described in

Attachment B.

              INCORPORATION BY REFERENCE OF PRIOR AFFIDAVITS

       6.       On July 3, 2019, the United States District Court for the Central District of

Illinois issued a complaint and arrest warrant for GABRIELLE Johnson in case number

19-MJ-7133, supported by the sworn affidavit of FBI Special Agent Mark Hill. The

contents of that affidavit are incorporated herein by reference.

       7.       Included within the affidavit in support of the criminal complaint was the

following information specific to GABRIELLE Johnson:

                a. On May 10, 2019, COURTNEY JOHNSON (hereinafter, "JOHNSON")

                    received a text message from a supplier of marijuana with the following

                   message:

                                    New Total
                                    51aaa@1750
                                    12aaa@17
                                    2aa@1650
                                    20a+@l450
                                    33dog@1350
                                    2og@1150
                                    16animalcook@1250
                                    12sherb@1250



                                             3
2:19-mj-07196-EIL # 1     Page 5 of 20




     b. Based on their training and experience investigating drug traffickers,

        agents believe that the message above is a price listing for an order of

        varying strains of cannabis. The number to the left represents a

        quantity in pounds, the characters in the middle identify the strain of

        cannabis, and the"@" symbol followed by a number identifies the per-

        pound price of that quantity of cannabis. For example, this order

       include 16 lbs. of "animal cook" cannabis for $1,250 per pound.

       JOHNSON' s marijuana order outlined above is for more than 100 lbs.

    c. On April 13, 2019, JOHNSON confirmed with the supplier that he

       arranged to pay "226", meaning that JOHNSON ordered $226,000

       worth of marijuana. During a phone call with the supplier on April 13,

       2019, JOHNSON asked the individual coordinating payment what is a

       good time for him tomorrow (meaning April 14, 2019), to which the

       unknown male replied any time after 1:00 p.m. Later on April 13, 2019,

       the individual coordinating payment provided JOHNSON with an

       address for a grocery store in Chicago, Illinois.

    d. A snowstorm came through northern Illinois and Wisconsin on April

       14, 2019. In a series of four text messages sent from the individual

       coordinating payment to JOHNSON' s cellular phone number at

      approximately 2:49 p.m., the individual coordinating payment

      conveyed the following: "[1/ 4] I was on a flight to Chicago this

                                 4
2:19-mj-07196-EIL # 1    Page 6 of 20




        morning that got redirected to Tulsa Oklahoma due to weather

        conditions. The pilot said best case scenario we will be la[2/ 4]nding

        around 5pm. We've been sitting on the tarmac for 30 min and are

        hoping to take off soon .. .My home girl Debrah(same girl as last time)

        can meet y [3/ 4]our buddy at 5 pm for me. She can handle this no

        problem. Or you friend can wait for me which prob won't be till at least

        6pm. Let me know what you wan[4/ 4]t to do? If your cool with her

       handling it, I'd like to give Debrah your number so she can coordinate

       better because I'll be in the air." Thereafter, JOHNSON received a call

       from an unknown female. JOHNSON told the female that they will call

       her when "they like 45 minutes away."

    e. During the afternoon on April 14, 2019, FBI in Chicago conducted

       surveillance on the Mariano's parking garage. At approximately 5:00

       p.m., GABRIELLE Johnson, drove her black Dodge Challenger to

       Mariano's in Chicago, Illinois. Once parked, another female entered

       GABRIELLE Johnson's Dodge Challenger. After approximately two

       minutes, the trunk to the Dodge Challenger opened and the female

       exited, removed a suitcase out of the trunk of GABRIELLE Johnson's

       Challenger, placed it in the trunk of the female's vehicle, and drove

      away.




                                5
           2:19-mj-07196-EIL # 1       Page 7 of 20




                f.   Immediately after that encounter, GABRIELLE Johnson left Chicago

                     and drove back to the Central District of Illinois.

                g. On April 15, 2019, at approximately 10:57 a.m ., JOHNSON sent a text

                     message to supplier that stated, "Yo so I just leave the crib that's only

                     200 she forgot the li1 one but I can mail or or I'll be out next week on

                     Tuesday." Based on these exchanges and the surveillance operation,

                     agents believe that JOHNSON agreed to pay approximately $226,000

                     for the quantities of various types of marijuana as set forth in the April

                     10, 2019, price list. Approximately $200,000 of that payment was made

                     by GABRIELLE Johnson on April 14, 2019, in Chicago. JOHNSON had

                     to make arrangements for the remaining $26,000.

 FACTS ESTABLISHING PROBABLE CAUSE FOR THE SEARCH OF THE DEVICE

      8.      Between March 13, 2019, and May 8, 2019, outgoing and incoming voice

calls from one of JOHNSON's known telephone numbers 217-836-9012 were intercepted

and monitored. Text messages and communications over messaging applications were

not monitored during that time. During that time, JOHNSON called telephone number

217-520-3630, which is a telephone number associated with GABRIELLE Johnson.

      9.      During these intercepted and monitored voice calls, JOHNSON and

GABRIELLE Johnson would frequently discuss routine family matters. For example, on

March 23, 2019, JOHNSON called telephone number 217-520-3630 and asked the female

receiving the call where "mom" was. JOHNSON and GABRIELLE Johnson are both the


                                              6
         2:19-mj-07196-EIL # 1     Page 8 of 20




 children of Jennifer Fisher. In response, GABRIELLE Johnson told JOHNSON that their

 mom was with GABRIELLE Johnson.

       10.    The last day GABRIELLE Johnson and JOHNSON communicated over

 voice call prior to GABRIELLE Johnson's April 14, 2019, trip to Chicago to deliver the

 $200,000 payment was April 8, 2019. On April 8, 2019, at approximately 12:31 p .m.,

 JOHNSON called GABRIELLE Johnson and told GABRIELLE Johnson that he planned

 to retrieve a house key for Jennifer Fisher's home. JOHNSON ended the call by

 instructing GABRIELLE Johnson to "text" JOHNSON and he was going to come over.

       11.   JOHNSON's instruction to GABRIELLE Johnson to "text" him, indicates

 that GABRIELLE Johnson and JOHNSON communicated via text message during the

time of JOHNSON's April and May 2019 purchase of marijuana. The substance of those

text messages were not intercepted and monitored, unlike the voice calls.

       12.   Further, after JOHNSON was notified on April 14, 2019, that the meet-up

time would be 5:00 p .m., JOHNSON receive a call from an unknown female at

approximately 3:01 p.m. as indicated from the source of marijuana who arranged the

payment and delivery. JOHNSON told the female that he would "have them call you

when they like 45 minutes away." Thereafter, GABRIELLE Johnson arrived in Chicago

to meet with a female in a grocery store parking lot and transfer luggage from

GABRIELLE Johnson's car to the female's car. No voice calls from JOHNSON's two

known phone numbers to GABRIELLE Johnson's phone number were intercepted and

monitored between April 8, 2019, and April 14, 2019, when GABRIELLE Johnson arrived

                                          7
             2:19-mj-07196-EIL # 1    Page 9 of 20




 at the agreed meeting time and place. The absence of voice calls in spite of this

 coordination suggests that GABRIELLE Johnson and JOHNSON communicated through

 text messaging or other cellular messaging services in order to further their drug

 trafficking.

        13.      On July 11, 2019, agents executed the arrest warrant for GABRIELLE

 Johnson at her home located at 120 S. Center Street, Unit #300, in Collinsville, Illinois.

        14.      At approximately 6:45 a.m., agents of the FBI knocked on the door of 120 S.

 Center Street, Unit #300, in Collinsville, Illinois, and announced something to the effect

 of "FBI. Come to the door." That knock and loud announcement was repeated twice more

with approximately 15 to 20 seconds between each repetition. No one answered the door

within one minute. Thereafter, agents used a ram to force the door open.

       15.      Immediately upon entry into the apartment, agents observed GABRIELLE

Johnson standing in the entryway holding the Device in her hand. Agents ordered

GABRIELLE Johnson to put down the Device, which she did. The Device was recovered

as part of GABRIELLE Johnson's personal property and stored in FBI evidence storage

under evidence number E646123. Agents then handcuffed GABRIELLE Johnson and

placed her under arrest.

       16.      After her arrest, FBI agents advised GABRIELLE Johnson of her Miranda

rights, and she agreed to speak with agents. During that interview, GABRIELLE Johnson

stated the following:




                                             8
             2:19-mj-07196-EIL # 1     Page 10 of 20




                  a. GABRIELLE Johnson was aware that JOHNSON was involved m

                     selling illegal drugs, particularly marijuana, for at least a few years.

                  b. GABRIELLE Johnson had done favors for JOHNSON in the past, which

                     involved delivering packages or items to various locations on

                     JOHNSON' s behalf. GABRIELLE Johnson believed that the packages

                     contained money. GABRIELLE Johnson estimated that she made

                     deliveries for JOHNSON between 10 and 15 times. During these

                     deliveries, GABRIELLE Johnson did not know the individuals with

                     whom she met and generally did not engage in much conversation with

                     those individuals.

                 c. GABRIELLE Johnson admitted to taking a suitcase to Chicago on April

                    14, 2019, at JOHNSON's request. Although she did not look into the

                    suitcase she delivered, GABRIELLE Johnson assumed it was money.

                         BACKGROUND REGARDING
             DRUG TRAFFICKING ACTIVITIES & CELLULAR PHONE USE

       17.      My representations in the following paragraph and its subparagraphs are

based on my and other agents/ detective's education, training, and experience pertaining

to the methods and techniques used by drug traffickers in furtherance of their drug

trafficking activities.

       18.      Based on this training and experience I know that:

   a. It is common for drug traffickers to maintain books, records, receipts, notes,
      ledgers, travel documents, receipts relating to the purchase of financial
      instruments and or transportation, ordering, sale and distribution of controlled
                                              9
          2:19-mj-07196-EIL # 1      Page 11 of 20




        substances. Such records are usually kept where the traffickers have ready access
        to them, including electronic records stored in cellular devices, and they are often
        kept for extended periods of time;

     b. It is common for large scale drug traffickers to maintain evidence regarding their
        obtaining, secreting, transfer, concealment, and/ or expenditure of narcotics
        proceeds, including currency, financial records, financial instruments, jewelry and
        precious metals, books, records, invoices, receipts, records of real estate
        transactions, bank statements and related records, passbooks, safe-deposit box
        keys, money drafts, letters of credit, money orders, bank drafts, cashier's checks,
        bank checks, and money wrappers. These items are often maintained in
        traffickers' residences and other locations over which they exercise dominion and
        control, including electronic records stored in cellular devices, and they are often
        maintained for an extended period of time;

 c. When drug traffickers amass significant proceeds from the sale and distribution
    of narcotics they often attempt to dissociate their assets from the source of their
    illegal activities through various money laundering activities. To accomplish
    these goals, drug traffickers use various means, including but not limited to
    domestic and international banks and their associated financial services, securities
    brokers, professional services from attorneys, accountants and financial
    consultants, casinos, real estate, shell corporations and business fronts and
    otherwise legitimate businesses which generate large quantities of currency;

d. Drug traffickers commonly maintain addresses or telephone numbers in books,
   papers, cellular telephone memory and/ or cellular telephone memory cards
   which reflect names, addresses, and or telephone numbers for associates and
   customers;

e. Drug traffickers often take or cause to be taken photographs and other visual
   depictions of themselves, their associates, their property, and their product, and
   typically keep and maintain these photographs for extended time periods in their
   residences and other locations where they exercise dominion and control;

f.    Large scale traffickers often use electronic devices, including computers, cellular
      telephones, electronic diaries, currency counting machines and cellular telephone
      answering machines to generate, transfer, count, record and or store information
      pertaining to the items described above and or to maintain contact with drug
      associates;



                                            10
            2:19-mj-07196-EIL # 1    Page 12 of 20




    g. When drug traffickers use a device such as those referred to in this affidavit as an
        electronic device and or cellular phone in connection with drug trafficking, along
        with maintaining contact with drug associates, the devices will generally serve
        both as an instrumentality for committing the crime, and also as a storage medium
        for evidence of the crime. I believe that a device used to commit a crime of this
        type may contain: data that is evidence of how the computer was used; data that
        was sent or received; notes as to how the criminal conduct was achieved; records
        of communications between parties to the crime; and other records that indicate
       the nature of the offense. Electronic devices have files and said files or remnants
       of such files can be recovered months or even years after they have been
       downloaded onto a storage medium, deleted, or viewed via the Internet.
       Electronic files downloaded to a storage medium can be stored for years at little
       or no cost. Even when files have been deleted, they can be recovered months or
       years later using forensic tools. This is so because when a person "deletes" a file
       on a computer, the data contained in the file does not actually disappear; rather,
       that data remains on the storage medium until it is overwritten by new data.
       Therefore, deleted files, or remnants of deleted files, may reside in free space or
       slack space- that is, in space on the storage medium that is not currently being
       used by an active file - for long periods of time before they are overwritten. In
       addition, a computer's operating system may also keep a record of deleted data in
      a "swap" or "recovery" file.

   h. Wholly apart from user-generated files, electronic devices' storage media - in
      particular, devices' internal hard drives- contain electronic evidence of how a
      computer has been used, what it has been used for, and who has used it. To give
      a few examples, this forensic evidence can take the form of operating system
      configurations, artifacts from operating system or application operation, file
      system data structures, and virtual memory "swap" or paging files. Electronic
      device users typically do not erase or delete this evidence because special software
      is typically required for that task. However, it is technically possible to delete this
      information. Similarly, files that have been viewed via the Internet are sometimes
      automatically downloaded into a temporary Internet directory or "cache."

                                  TECHNICAL TERMS

      19.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

   a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
      telephone) is a handheld wireless device used for voice and data communication
      through radio signals. These telephones send signals through networks of
                                            11
      2:19-mj-07196-EIL # 1      Page 13 of 20




     transmitter/receivers, enabling communication with other wireless telephones or
     traditional "land line" telephones. A wireless telephone usually contains a "call
    log," which records the telephone number, date, and time of calls made to and
    from the phone. In addition to enabling voice communications, wireless
    telephones offer a broad range of capabilities. These capabilities include: storing
    names and phone numbers in electronic "address books;" sending, receiving, and
    storing text messages and e-mail; taking, sending, receiving, and storing still
    photographs and moving video; storing and playing back audio files; storing
    dates, appointments, and other information on personal calendars; and accessing
    and downloading information from the Internet. Wireless telephones may also
    include global positioning system ("GPS") technology for determining the location
    of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital picture
   files, rather than by using photographic film. Digital cameras use a variety of fixed
   and removable storage media to store their recorded images. Images can usually
   be retrieved by connecting the camera to a computer or by connecting the
   removable storage medium to a separate reader. Removable storage media
   include various types of flash memory cards or miniature hard drives. Most digital
   cameras also include a screen for viewing the stored images. This storage media
   can contain any digital data, including data unrelated to photographs or videos.

c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a
   handheld digital storage device designed primarily to store and play audio, video,
   or photographic files. However, a portable media player can also store other
   digital data. Some portable media players can use removable storage media.
   Removable storage media include various types of flash memory cards or
   miniature hard drives. This removable storage media can also store any digital
   data. Depending on the model, a portable media player may have the ability to
   store very large amounts of electronic data and may offer additional features such
   as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its
   current location. It often contains records the locations where it has been. Some
   GPS navigation devices can give a user driving or walking directions to another
   location. These devices can contain records of the addresses or locations involved
   in such navigation. The Global Positioning System (generally abbreviated "GPS")
   consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an
   extremely accurate clock. Each satellite repeatedly transmits by radio a
   mathematical representation of the current time, combined with a special
   sequence of numbers. These signals are sent by radio, using specifications that are
   publicly available. A GPS antenna on Earth can receive those signals. When a GPS
                                        12
               2:19-mj-07196-EIL # 1    Page 14 of 20




          antenna receives signals from at least four satellites, a computer connected to that
          antenna can mathematically calculate the antenna's latitude, longitude, and
          sometimes altitude with a high level of precision.

    e. IP Address: An Internet Protocol address (or simply "IP address") is a unique
       numeric address used by computers on the Internet. An IP address is a series of
       four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
       Every computer attached to the Internet computer must be assigned an IP address
       so that Internet traffic sent from and directed to that computer may be directed
       properly from its source to its destination. Most Internet service providers control
       a range of IP addresses. Some computers have static- that is, long-term- IP
       addresses, while other computers have dynamic- that is, frequently changed-IP
       addresses.

    f.   Internet: The Internet is a global network of computers and other electronic
         devices that communicate with each other. Due to the structure of the Internet,
         connections between devices on the Internet often cross state and international
         borders, even when the devices communicating with each other are in the same
         state.

         20.       Based on my training, experience, and research, I believe that the Device

has capabilities that allow it to serve as a wireless telephone, digital camera, portable

media player, and a GPS device. In my training and experience, examining data stored

on devices of this type can uncover, among other things, evidence that reveals or suggests

who possessed or used the device.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

         21.      Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.




                                               13
            2:19-mj-07196-EIL # 1   Page 15 of 20




        22.     Forensic evidence. As further described in Attachment B, this application

 seeks permission to locate not only electronically stored information that might serve as

 direct evidence of the crimes described on the warrant, but also forensic evidence that

 establishes how the Device was used, the purpose of its use, who used it, and when.

 There is probable cause to believe that this forensic electronic evidence might be on the

 Device because:

    a . Data on the storage medium can provide evidence of a file that was once on the
        storage medium but has since been deleted or edited, or of a deleted portion of a
        file (such as a paragraph that has been deleted from a word processing file) .
        Forensic evidence on a device can also indicate who has used or controlled the
        device. This "user attribution" evidence is analogous to the search for "indicia of
        occupancy" while executing a search warrant at a residence.

    b. A person with appropriate familiarity with how an electronic device works may,
       after examining this forensic evidence in its proper context, be able to draw
       conclusions about how electronic devices were used, the purpose of their use, who
       used them, and when.

    c. The process of identifying the exact electronically stored information on a storage
       medium that is necessary to draw an accurate conclusion is a dynamic process.
       Electronic evidence is not always data that can be merely reviewed by a review
       team and passed along to investigators. Whether data stored on a computer is
       evidence may depend on other information stored on the computer and the
       application of knowledge about how a computer behaves. Therefore, contextual
       information necessary to understand other evidence also falls within the scope of
       the warrant.

   d . Further, in finding evidence of how a device was used, the purpose of its use, who
       used it, and when, sometimes it is necessary to establish that a particular thing is
       not present on a storage medium.

      23.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device

consistent with the warrant. The examination may require authorities to employ
                                           14
         2:19-mj-07196-EIL # 1      Page 16 of 20




 techniques, including but not limited to computer-assisted scans of the entire medium,

 that might expose many parts of the device to human inspection in order to determine

 whether it is evidence described by the warrant.

        24.   Manner of execution. Because this warrant seeks only permission to examine

 a device already in law enforcement's possession, the execution of this warrant does not

 involve the physical intrusion onto a premises. Consequently, I submit there is reasonable

cause for the Court to authorize execution of the warrant at any time in the day or night.

                        INVESTIGATION SINCE JULY 11, 2019

       25.    The investigation of the JOHNSON DTO is led by the undersigned and FBI

Special Agent Mark Hill, both of whom have additional professional obligations beyond

investigating the JOHNSON DTO. On July 11, 2019, four individuals were arrested on

complaints in relation to their respective roles in the JOHNSON DTO. JOHNSON was

not located on July 11, 2019, despite agents' best efforts. Additional investigative steps

were needed with respect to those arrested individuals in preparation of indictment in

order to comply with the time constraints of the Speedy Trial Act. Further, agents

continued to investigate the location of JOHNSON, who remains at large. As a result of

these demands, a warrant for the search of these cellular phones was difficult to prepare

until now.




                                           15
         2:19-mj-07196-EIL # 1       Page 17 of 20




                                      CONCLUSION

       26.       I submit that this affidavit supports probable cause for search warrants

authorizing the examination of the Device, as described in Attachment A, to seek the

items described in Attachment B.


                                                 s/Chad Ramey

                                                Chad Ramey
                                                Task Force Officer
                                                Federal Bureau of Investigation

                       n o before me on September 11_, 2019
 s/Eric I Long

Hon. Eri   ng
UNITED STATES MAGISTRATE JUDGE




                                           16
           2:19-mj-07196-EIL # 1   Page 18 of 20




                                   ATTACHMENT A
                                (Property to be Searched)

       The property to be searched is a cellular phone recovered during the July 11, 2019,

execution of the arrest warrant of GABRIELLE JOHNSON authorized by U.S. District

Courts for the Central District of Illinois. The cellular phone is further described as

follows:    Apple iPhone currently in FBI evidence storage under evidence number

E646123 (hereinafter, the "Device")
        2:19-mj-07196-EIL # 1       Page 19 of 20




                                   ATTACHMENT B
                                PROPERTY TO BE SEIZED

       All records on the Device that relate to violations of 21 U.S.C. §§ 846, 841(a)(1),

843(b), and 848; as well as 18 U.S.C. §§ 1952 and 1956, including:

   1. Books, records, receipts, notes, and other papers relating to the identification of

      co-conspirators involved in drug trafficking (indicia);

   2. Photographs, including still photos, negatives, video tapes, films, electronic

      images, undeveloped film and the contents thereof, slides, and in particular

      photographs, etc., of co-conspirators, of assets;

  3. Books, records receipts, notes, ledgers and other papers relating to the

      transportation, ordering, purchase and distribution of controlled substances,

      particularly marijuana;

  4. Papers, tickets, notes, receipts, and other papers relating to domestic and

      international travel;

  5. Books, records, invoices, receipts, records of real estate transactions, tax returns,

     bank statements and related records, passbooks, money drafts, letters of credit,

     money orders, bank drafts and cashier's checks, safe deposit keys, money

     wrappers and other items evidencing the obtaining, secreting, transfer, and/ or

     concealment of assets and the obtaining, secreting, transfer, concealment, and/ or

     expenditure of money;

 6. Address and or telephone books, rolodex indices, electronic contact records, and

     any papers reflecting names, addresses, telephone numbers, pager numbers, fax
         2:19-mj-07196-EIL # 1      Page 20 of 20




        numbers, email or other electronic contact information, and or telex numbers of

        co-conspirators, sources of supply, customers, financial institutions, and other

        individuals, businesses and institutions with whom a financial relationship exists;

    7. Indicia of occupancy and or residency, rental and or ownership of premises,

       including but not limited to utility and telephone bills, rental, purchase or lease

       agreements, and keys;

    8. Records or receipts pertaining to the possession or purchase of firearms and

       ammunition, including but not limited to handguns, pistols, revolvers, rifles,

       shotguns, machine guns and other weapons;

   9. Assets believed to have been purchased with drug proceeds, including, but not

       limited to vehicles, motorcycles, precious metals, stocks, bonds, and jewelry;

   10. Evidence of user attribution showing who used or owned the Device at the time

       the things described in this warrant were created, edited, or deleted, such as logs,

       phonebooks, saved usernames and passwords, documents, and browsing

      history.

      As used above, the terms "records" and "information" include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created

or stored, including any form of computer or electronic storage (such as flash memory or

other media that can store data) and any photographic form.




                                            2
